Name: Decision No 3/98 of the Association Council, association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part of 4 November 1998 adopting the terms and conditions for the participation of the Slovak Republic in the Community programme in the field of small and medium-sized enterprises
 Type: Decision
 Subject Matter: Europe;  European construction;  business classification;  EU finance
 Date Published: 1999-02-09

 Avis juridique important|21999D0209(10)Decision No 3/98 of the Association Council, association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part of 4 November 1998 adopting the terms and conditions for the participation of the Slovak Republic in the Community programme in the field of small and medium-sized enterprises Official Journal L 035 , 09/02/1999 P. 0039 - 0041DECISION No 3/98 OF THE ASSOCIATION COUNCIL,association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part of 4 November 1998 adopting the terms and conditions for the participation of the Slovak Republic in the Community programme in the field of small and medium-sized enterprises (1999/115/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (1),Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (2), concerning the Slovak Republic's participation in Community programmes, and in particular Articles 1 and 2 thereof,Whereas according to Article 1 of the said Additional Protocol the Slovak Republic may participate in Community framework programmes, specific programmes, projects or other Community actions notably in the field of small and medium-sized enterprises;Whereas according to Article 2 of the said Additional Protocol the terms and conditions for the participation of the Slovak Republic in the activities referred to in Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1The Slovak Republic shall participate in the third multiannual programme for small and medium-sized enterprises (SMEs) in the European Union (1997 to 2000) according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2This Decision shall apply for the duration of the programme.Article 3This Decision shall enter into force on the first day of the month following its adoption.Done at Brussels, 4 November 1998.For the Association CouncilThe PresidentE. KUKAN(1) OJ L 359, 31.12.1994, p. 2.(2) OJ L 115, 9.5.1996, p. 43.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF THE SLOVAK REPUBLIC IN THE THIRD MULTIANNUAL PROGRAMME FOR SMALL AND MEDIUM-SIZED ENTERPRISES (SMEs) IN THE EUROPEAN UNION (1997 TO 2000) 1. The Slovak Republic will participate in all activities of the third multiannual programme for small and medium-sized enterprises (SMEs) in the European Union (1997 to 2000) (hereinafter called 'the programme`), except distributive trade, in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and time limits laid down in Council Decision 97/15/EC of 9 December 1996 on a third multiannual programme for small and medium-sized enterprises (SMEs) in the European Union (1997 to 2000) (1), and in particular Article 7(1) thereof.2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of the Slovak Republic will be the same as those applicable to eligible institutions, organisations and individuals of the Community.3. Where appropriate, in order to ensure the Community dimension of the programme, transnational projects and activities proposed by the Slovak Republic will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programme, taking into account the nature of the various activities, the number of partners in a given project and the number of countries participating in the programme.4. The Slovak Republic will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programme (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and the Slovak Republic will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of all eligible persons to the programme moving between the Slovak Republic and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Community in relation to the evaluation of the programme according to the Decision on a third multiannual programme for small and medium-sized enterprises (SMEs) in the European Union (Article 6), the participation of the Slovak Republic in the programme will be continuously evaluated on a partnership basis involving the Slovak Republic and the Commission of the European Communities. The Slovak Republic will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 4 of the Decision on a third multiannual programme for small and medium-sized enterprises (SMEs) in the European Union, the Slovak Republic will be invited to coordination meetings on any question concerning the implementation of this Decision prior to regular meetings of the Programme Committee. The Commission will inform the Slovak Republic about the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programme will be one of the official languages of the Community.(1) OJ L 6, 10.1.1997, p. 25.ANNEX II FINANCIAL CONTRIBUTION OF THE SLOVAK REPUBLIC TO THE THIRD MULTIANNUAL PROGRAMME FOR SMALL AND MEDIUM-SIZED ENTERPRISES (SMEs) IN THE EUROPEAN UNION (1997 TO 2000) 1. The financial contribution of the Slovak Republic will cover:- financial support from the programme to the participation of Slovak entities in activities as defined in Annex I.1,- supplementary costs of an administrative nature related to the management of the programme by the Commission stemming from the Slovak Republic's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programme by the Slovak beneficiaries will not exceed the contribution paid by the Slovak Republic, after deduction of the supplementary administrative costs.Should the contribution paid by the Slovak Republic to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of subsidies or other financial support received by the Slovak beneficiaries from the programme, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programme comes to an end, the corresponding amount will be reimbursed to the Slovak Republic.3. The Slovak Republic's annual contribution will be ECU 288 900 from 1998. From this sum, an amount of ECU 18 900 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from the Slovak Republic's participation.4. The financial regulations applicable to the general budget of the European Communities will apply, notably to the management of the contribution of the Slovak Republic.Upon entry into force of this Decision and at the beginning of each following year, the Commission will send to the Slovak Republic a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.The Slovak Republic will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by the Slovak Republic on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus, increased by 1,5 %.5. The Slovak Republic will pay the supplementary administrative costs referred to in paragraph 3 from its national budget.6. The Slovak Republic will pay 50 % of the remaining costs of its participation in the programme from its national budget.Subject to regular PHARE programming procedures, the remaining 50 % will be paid from the Slovak Republic's annual PHARE allocation.